Exhibit 10.88

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

Execution Copy

 

     

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile:+44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

Confirmation of OTC Warrant Transaction

 

Date:    March 13, 2013 To:    Iconix Brand Group, Inc.    Attention: Chief
Executive Officer    Telephone No.: 212-730-0030    Facsimile No.: 212-391-0127
From:    Barclays Capital Inc., acting as Agent for Barclays Bank PLC

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and Iconix
Brand Group, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to the
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of the Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.

 

1



--------------------------------------------------------------------------------

This Confirmation, together with the Agreement (as defined below), evidences a
complete and binding agreement between you and us as to the terms of the
Transaction to which this Confirmation relates. This Confirmation, shall be
subject to, and form part of, an agreement in the 1992 form of the ISDA Master
Agreement (Multicurrency Cross Border) (the “Master Agreement” or “Agreement”)
as if we had executed an agreement in such form (but without any Schedule and
with elections specified in the “ISDA Master Agreement” Section of this
Confirmation) on the Trade Date. In the event of any inconsistency between the
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that the
Transaction evidenced by this Confirmation shall be the only Transaction subject
to and governed by the Agreement.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms: Trade Date:   March 13, 2013 Effective Date:   March 18, 2013,
subject to cancellation of the OTC Warrant Transaction prior to 5:00 p.m. (New
York City time) on such date by the Counterparty. In the event of such
cancellation, any payments previously made hereunder, including the Premium,
shall be returned to the person making such payment. In addition, Counterparty
shall reimburse Barclays for any costs or expenses (including market losses)
relating to the unwinding of its hedging activities in connection with the
Transaction (including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
Warrant Style:   European Warrant Type:   Call Seller:   Counterparty Buyer:  
Barclays Shares:   Shares of common stock, $0.001 par value, of Counterparty
(Security Symbol: “ICON”). Components:   The Transaction will be divided into
individual Components, each with the terms set forth in this Confirmation, and,
in particular, with the Daily Number of Warrants and Expiration Date set forth
in this Confirmation. The valuation and exercise of the Transaction and the
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.

 

2



--------------------------------------------------------------------------------

Number of Warrants:   11,341,820, in the aggregate for the Transaction Daily
Number of Warrants:   For any Expiration Date, the unexercised Number of
Warrants on such day divided by the remaining number of Expiration Dates
(including such day) and rounded down to the nearest whole number, with the
balance of the Number of Warrants exercised on the final Expiration Date.
Warrant Entitlement:   One (1) Share per Warrant Strike Price:   $35.5173
Premium:   $[***] Premium Payment Date:   The Effective Date; provided no
cancellation of the Transaction has occurred prior to 5:00 p.m. (New York City
time) on such date by the Counterparty. Exchange:   NASDAQ Global Market Related
Exchange(s):   All Exchanges Full Exchange Business Day:   A Scheduled Trading
Day that has a scheduled closing time for its regular trading session at 4:00
p.m. (New York City time) or the then standard closing time for regular trading
on the Exchange and is not a Disrupted Day. Procedures for Exercise:   In
respect of any Component   Expiration Time:   11:59 p.m. (New York City time).
Expiration Dates:   The 75 consecutive Full Exchange Business Days beginning on
and including June 18, 2018, each shall be the Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date and shall relate to
a separate Component; provided that if not all such 75 consecutive Full Exchange
Business Days have occurred as of the Final Disruption Date, the Calculation
Agent shall have the right to elect, in its reasonable discretion, that the
Final Disruption Date shall be the final Expiration Date (irrespective of
whether such date is a Disrupted Day or an Expiration Date in respect of any of
the Warrants) and the Settlement Price for the Final Disruption Date shall be
determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the

 

3



--------------------------------------------------------------------------------

  contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Scheduled Trading Day otherwise, (i) the Calculation Agent may determine that
such day is a Disrupted Day only in part, in which case the Calculation Agent
may make adjustments to the Daily Number of Warrants for the relevant Component
for which such day shall be the Expiration Date and the Daily Number of Warrants
for Expiration Dates that follow such day and (ii) the Settlement Price for such
Disrupted Day may be adjusted by the Calculation Agent as appropriate on the
basis of the nature and duration of the relevant Market Disruption Event. Any
day on which the Exchange is scheduled as of the Trade Date to close prior to
its normal closing time shall be considered a Disrupted Day in whole. Section
6.6 of the Equity Definitions shall not apply to any Valuation Date occurring on
an Expiration Date. Final Disruption Date:   The date that immediately follows
the scheduled Expiration Date for the final Component by nine Scheduled Trading
Days. Exercise Dates:   Each Expiration Date shall be an Exercise Date for a
number of Warrants equal to the Daily Number of Warrants on such date. Automatic
Exercise:   Applicable; provided that Section 3.4(a) of the Equity Definitions
shall apply to Cash Settlement and Net Physical Settlement; and provided further
that, unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised. Market Disruption
Event:   Section 6.3(a) of the Equity Definitions shall be amended by deleting
the words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”, by
amending and replacing clause (a)(ii) thereof in its entirety with “(ii) an
Exchange Disruption that the Calculation Agent determines is material”, by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material” and by adding the words “, or (iv) a Regulatory Disruption” after
clause (a)(iii) as restated above.

 

4



--------------------------------------------------------------------------------

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof. Regulatory Disruption:   A “Regulatory Disruption” shall
occur if Barclays determines in its reasonable good faith discretion and based
on the advice of counsel that it is appropriate in light of legal, regulatory or
self-regulatory requirements or related policies or procedures for Barclays to
refrain from all or any part of the market activity in which it would otherwise
engage in connection with the Transaction. Barclays will notify Counterparty
promptly of any determination that a Regulatory Disruption has occurred.
Disrupted Day:   The definition of “Disrupted Day” in Section 6.4 of the Equity
Definitions shall be amended by adding the following sentence after the first
sentence: “A Scheduled Trading Day on which a Related Exchange fails to open
during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Barclays’ ability to unwind any hedging transactions related to the
Transaction.”

Counterparty’s Telephone Number and Facsimile Number and Contact Details for
purpose of Giving Notice:  

Address:

    

Attention:

Facsimile:

Telephone:

 

1450 Broadway

New York, NY 10018

Chief Executive Officer

+1-212-391-0127

+1-212-730-0030

Valuation:   In respect of any Component   Valuation Dates:   Each Exercise Date
Settlement Terms:   In respect of any Component   Cash Settlement:   Applicable;
provided that it shall be a condition of Counterparty’s right to elect Cash
Settlement that Counterparty delivers to Buyer on the date of the Cash
Settlement election a representation signed by Counterparty that Counterparty is
not aware of, and is not in possession of, any material non-public information
regarding itself or the Shares. “Material” information for

 

5



--------------------------------------------------------------------------------

  these purposes is any information to which an investor would reasonably attach
importance in reaching a decision to buy, sell or hold the Shares. Settlement
Currency:   USD Settlement Price:   For each Valuation Date, the volume-weighted
average price per Share (“VWAP”) calculated from 9:30 a.m. to 3:50 p.m., as
observed under the heading Bloomberg “VWAP” on Bloomberg page “ICON <equity> AQR
SEC” (or any successor thereto) (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent); provided that if the scheduled weekday closing time
of the Exchange for any Valuation Date is later than 4:00 p.m. (without regard
to after hours or any other trading outside of the regular trading session
hours) the VWAP shall be calculated for such Valuation Date from 9:45 a.m. until
15 minutes prior to such later closing time of the Exchange. Cash Settlement
Payment Date:   With respect to each Valuation Date, three (3) Currency Business
Days after the final Valuation Date. Settlement Method Election:   Applicable
with respect to Cash Settlement or Net Physical Settlement only; provided that
any election made pursuant to this Settlement Method Election provision shall be
irrevocable and shall apply to every Component. Electing Party:   Counterparty
Settlement Method Election Date:   Ten (10) Business Days prior to the
Expiration Date for the Component with the earliest scheduled Expiration Date.
Default Settlement Method:   Net Physical Settlement. Net Physical Settlement:  
In the event that the Counterparty elects, or is deemed to elect, to settle the
Transaction by Net Physical Settlement, subject to “Conditions to Net Physical
Settlement” below, Counterparty shall deliver to Barclays on the Settlement Date
a number of Shares (the “Delivered Shares”) equal to the Share Delivery
Quantity, provided that in the event that the number of Shares calculated
comprises any fractional Share, only whole Shares shall be delivered and an
amount in cash equal to the value of such fractional share shall be payable by
the Counterparty to Barclays in lieu of such fractional Share.

 

6



--------------------------------------------------------------------------------

Share Delivery Quantity:   For each Exercise Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Physical Settlement Amount
for such Exercise Date divided by the Settlement Price on the Valuation Date in
respect of such Settlement Date plus an amount in cash in lieu of any fractional
Shares (based on the applicable Settlement Price). Net Physical Settlement
Amount:   For any Exercise Date, an amount equal to the product of (i) the
Number of Warrants being exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Exercise Date and (iii) the Warrant
Entitlement. Strike Price Differential:   For any Valuation Date, (i) if the
Settlement Price is greater than the Strike Price, an amount equal to the excess
of such Settlement Price over the Strike Price for such Valuation Date or (ii)
if such Settlement Price is less than or equal to the Strike Price, zero.
Settlement Date:   Settlement with respect to each Exercise Date shall occur on
the third (3rd) Full Exchange Business Day following the final Valuation Date,
provided that Barclays shall have the right to request by prior written notice
to Counterparty a Settlement Date with respect to any Exercise Date and the
related Share Delivery Quantity that is three (3) Full Exchange Business Days
following such Exercise Date. Such request shall not unreasonably be denied.
Other Provisions Applicable to Net Physical Settlement:   The provisions of
Sections 9.1(c), 9.4 (except that “Settlement Date” shall be as defined above,
unless a Settlement Disruption Event prevents delivery of such Shares on that
date), 9.8, 9.9, 9.11(as modified herein), 9.12 and 10.5 of the Equity
Definitions will be applicable, as if “Physical Settlement” applied to the
Transaction. Notwithstanding Section 9.11 of the Equity Definitions, but subject
to “Conditions to Net Physical Settlement” below, the parties acknowledge that
any Shares delivered to Barclays may be, upon delivery, subject to restrictions
and limitations arising from Counterparty’s status as issuer of the Shares under
applicable securities laws as a result of the fact that Counterparty is the
issuer of the Shares, and the parties agree that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the issuer of the Shares.

 

7



--------------------------------------------------------------------------------

Conditions to Net Physical Settlement:   If, in connection with, or within six
months following, delivery of Shares hereunder, Barclays notifies the
Counterparty that Barclays has reasonably determined after advice from counsel
that there is a considered risk that such Shares are subject to restrictions on
transfer in the hands of Barclays pursuant to the rules and regulations
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
then Counterparty shall either (i) deliver Shares that are covered by an
effective registration statement of Counterparty for immediate resale by
Barclays or (ii) agree to deliver additional Shares so that the value of such
Shares as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares that would
otherwise be deliverable if such Shares were freely tradable upon receipt by
Barclays.   (A) If Counterparty elects to deliver Shares as described in above
clause (i), then promptly following such notification from Barclays  

(a) Counterparty shall afford Barclays a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for underwritten offerings of equity securities that yields a result
satisfactory to Barclays;

 

(b) Counterparty shall as soon as practicable make available to Barclays an
effective registration statement for immediate resale (the “Registration
Statement”) in form and content reasonably satisfactory to Barclays and
Counterparty and filed pursuant to Rule 415 under the Securities Act, and such
prospectuses as Barclays may reasonably request to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the resale by Barclays
of such number of Shares as Barclays shall reasonably specify in accordance with
this paragraph, such Registration Statement to be effective and Prospectus to be
current until the earliest of the date on which (1) all Delivered Shares have
been sold by Barclays, (2) Barclays has advised Counterparty that it no longer
requires that such Registration Statement be effective, (3) all remaining
Delivered Shares could be sold by

 

8



--------------------------------------------------------------------------------

 

Barclays without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Registration Period”) or (4) Counterparty has provided a
legal opinion in form and substance reasonably satisfactory to Barclays (with
customary assumptions and exceptions) that the Shares issuable upon exercise of
these Warrants will be freely tradable under the Securities Act upon delivery to
Barclays and not subject to any legend restricting transferability. It is
understood that the Registration Statement and Prospectus will cover a number of
Shares equal to the aggregate number of Shares (if any) reasonably estimated by
Barclays to be potentially deliverable by Counterparty in connection with Net
Physical Settlement hereunder (not to exceed the Maximum Deliverable Share
Amount) and shall be subject to the same suspension of sales during “blackout
dates” as provided in the following paragraph; and

 

(c) Counterparty will enter into a registration rights agreement with Barclays
in form and substance reasonably acceptable to Barclays and Counterparty, which
agreement will contain among other things, customary representations and
warranties and indemnification, restrictions on sales during “blackout dates” as
provided for in the registration rights agreement (the “Registration Rights
Agreement”) entered into by Counterparty on or about the date hereof, provide
for delivery of comfort letters and opinions of counsel and other rights
relating to the registration of a number of Shares equal to the number of
Delivered Shares and other Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.

  (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then promptly following such notification from Barclays  

(a) Counterparty shall afford Barclays and any potential institutional purchaser
of any Shares identified by Barclays a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities subject to execution of any
customary confidentiality agreements;

 

9



--------------------------------------------------------------------------------

 

(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with Barclays on commercially reasonable mutually acceptable terms in connection
with the private placement of such Shares by Counterparty to Barclays or an
affiliate and the private resale of such shares by Barclays or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Barclays and Counterparty, which Private Placement
Agreement shall include provisions relating to the indemnification of, and
contribution in connection with the liability of, Barclays and its affiliates,
shall provide for the payment by Counterparty of all expenses in connection with
such resale, including all reasonable and documented fees and expenses of
counsel for Barclays, shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use reasonable best efforts to
provide for the delivery of accountants’ “comfort letters” to Barclays or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;

 

(c) Barclays shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by Barclays for the sale of the Shares (the “Proceeds
Amount”) is equal to the Net Physical Settlement Amount. Any remaining Delivered
Shares shall be returned to Counterparty. If the Proceeds Amount is less than
the Net Physical Settlement Amount, Counterparty shall promptly deliver upon
notice from Barclays additional Shares to Barclays until the U.S. dollar amount
from the sale of such Shares by Barclays equals the difference between the Net
Physical Settlement Amount and the Proceeds Amount. In no event shall
Counterparty be required to deliver to Barclays a number of Shares greater than
the Maximum Deliverable Share Amount.

 

10



--------------------------------------------------------------------------------

  (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Barclays in a commercially
reasonable manner, taking into account Barclays’ policies and determinations
with respect to any transfer restrictions that Barclays deems it advisable to
observe in connection with sales of such Shares). (III) If some or all of the
Delivered Shares cannot be used to close out stock loans in the shares of
Counterparty entered into to establish or maintain short positions by Barclays
in connection with the Transaction without a prospectus being required by
applicable law to be delivered to such lender, then the value of any such
Delivered Shares shall reflect the cost (determined by the Calculation Agent in
good faith and in a commercially reasonable manner and taking into account the
policies and determinations of Barclays with respect to compliance with
applicable legal and regulatory requirements) to Barclays of trading Shares in
order to close out its hedge position if any, in all cases for purposes of
calculating the Delivered Shares. In no event shall Counterparty be required to
top up the delivery in cash. Limitations on Net Physical Settlement by
Counterparty:   Notwithstanding anything herein or in the Agreement to the
contrary, the number of Shares that may be delivered at settlement of all
Components by Counterparty shall not exceed 17,012,730 Shares at any time (the
“Maximum Deliverable Share Amount”), as adjusted by Calculation Agent to account
for any subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares resulting from
corporate action of the Issuer.

 

11



--------------------------------------------------------------------------------

  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share and (ii) Counterparty shall use its
reasonable efforts to cause the number of Available Shares at all times to be
greater than the Maximum Deliverable Share Amount.   For this purpose,
“Available Shares” means the number of Shares Counterparty currently has
authorized (but not issued and outstanding) less the maximum number of Shares
that may be required to be issued by Counterparty in connection with stock
options, convertibles, and other commitments of Counterparty that may require
the issuance or delivery of Shares in connection therewith. Representations for
Cash Settlement and Net Physical Settlement:   If Counterparty elects to settle
the Transaction by Cash Settlement or Net Physical Settlement, Counterparty
represents and agrees that:   (i) During the period from and including the first
Expiration Date to and including the final Expiration Date (the “Settlement
Period”), the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares shall not be, subject to a “restricted period,” as such
term is defined in Regulation M (“Regulation M”) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and (B) Counterparty is not, on the
date of the Cash Settlement or Net Physical Settlement election, and will not
be, on any day during the Settlement Period, engaged in a distribution, as such
term is used in Regulation M, other than a distribution meeting the requirements
of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation
M; and   (ii) during the Settlement Period, without the prior written consent of
Barclays, the Counterparty shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) not to, directly or indirectly (including, without limitation,
by means of a derivative instrument) purchase, offer to purchase, place any bid
or limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest,

 

12



--------------------------------------------------------------------------------

  including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for the
Shares; provided, that such restrictions will not apply to the following: (A)
purchases of Shares directly effected by the Issuer in privately negotiated
off-market transactions that are not “Rule 10b-18 Purchases” as defined in Rule
10b-18, (B) purchases of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; (C) the conversion or exchange by holders of any convertible or
exchangeable securities of the Issuer issued prior to the Trade Date pursuant to
the terms of such securities; or (D) purchases of Shares effected by or for an
Issuer plan by an agent independent of the Issuer that satisfy the requirements
of Rule 10b-18(a)(13)(ii) under the Exchange Act. Dividends:   Extraordinary
Dividends:   Any and all dividends declared by the Issuer on the Shares for
which the ex-dividend date occurs during the period from, and including, the
Trade Date to, and including, the date on which the obligations of Counterparty
under the Transaction have been satisfied in full. Adjustments:   Method of
Adjustment:   Calculation Agent Adjustment; provided that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in Sections
11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word “material”
and by adding the words “or the Transaction” after the words “theoretical value
of the relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided,
further that adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares. Extraordinary Events:   New Shares:   Section 12.1(i) of the
Equity Definitions is hereby amended by deleting the text in clause (i) in its
entirety and replacing it with the phrase “publicly quoted, traded or listed on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors)”. Share-for-Share:   The
definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause (i)
thereof.

 

13



--------------------------------------------------------------------------------

Consequences of Merger Events:   Merger Event:  

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and Additional Termination
Event as defined below in this Confirmation, Barclays may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.2 of the
Equity Definitions or the provisions regarding Additional Termination Events
below will apply.

 

(a) Share-for-Share: Modified Calculation Agent Adjustment

 

(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

 

(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination); provided that Barclays may elect Component Adjustment.

Consequences of Tender Offers:   Tender Offer:  

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event as described below in this Confirmation, then (i) if such event does not
result in Cancellation and Payment under Section 12.3 of the Equity Definitions,
then Barclays may elect, in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or the provisions regarding
Additional Termination Events below will apply, and (ii) otherwise, the
provisions regarding Additional Termination Events below will apply.

 

(a) Share-for-Share: Modified Calculation Agent Adjustment

 

(b) Share-for-Other: Modified Calculation Agent Adjustment

 

(c) Share-for-Combined: Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:   For greater certainty, the definition
of “Modified Calculation Agent Adjustment” of the Equity Definitions shall be
amended (i) in Section 12.2(e) of the Equity Definitions by adding the following
italicized language after the stipulated parenthetical provision: “(including

 

14



--------------------------------------------------------------------------------

  adjustments to account for changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or to the Transaction) from the
Announcement Date or the Determination Date, as applicable, to the Merger
Date.”, (ii) in Section 12.3(d) of the Equity Definitions by adding the
following italicized language after the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Announcement Date or the Determination Date, as
applicable, to the Tender Offer Date.”, and (iii) in both Section 12.2(e) and
Section 12.3(d) of the Equity Definitions by deleting the phrase “expected
dividends,” from such stipulated parenthetical provisions. Announcement Date:  
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”, and (ii)
replacing the words “voting shares” in the fifth line thereof with the word
“Shares”. Announcement Event:   If an Announcement Event has occurred, the
Calculation Agent shall have the right to determine the economic effect of the
Announcement Event on the theoretical value of the Transaction (including
without limitation any change in volatility, stock loan rate or liquidity
relevant to the Shares or to the Transaction) (i) at a time that it deems
appropriate, from the Announcement Date to the date of such determination (the
“Determination Date”), and (ii) on the Valuation Date or on a date on which a
payment amount is determined pursuant to Sections 12.7 or 12.8 of the Equity
Definitions, from the Announcement Date or the Determination Date, as
applicable, to the Valuation Date or the date on which a payment amount is
determined pursuant to Sections 12.7 or 12.8 of the Equity Definitions. If any
such economic effect is material, the Calculation Agent will adjust the terms of
the Transaction to reflect such economic effect. “Announcement Event” shall mean
the occurrence of an Announcement Date of a Merger Event or Tender Offer or
potential Merger Event or potential Tender Offer. Settlement of Cancellation and
Payment:   With respect to any Extraordinary Events hereunder, upon the
occurrence of Cancellation and Payment in whole or in part, the parties agree
that the amount to be paid, in accordance with the Equity Definitions, shall

 

15



--------------------------------------------------------------------------------

  constitute a Transaction Early Termination Amount, subject to satisfaction by
the payment or delivery of Shares or cash as set forth in the Early Termination
section below. Nationalization, Insolvency or Delisting:   Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be deemed to be the Exchange. Determining
Party:   Barclays, acting in good faith and in a commercially reasonable manner
Additional Disruption Events:   Change in Law:  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.

 

The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions shall apply to any Change in Law arising from such act, rule or
regulation.

Failure to Deliver:   Not Applicable Insolvency Filing:   Applicable Hedging
Disruption:  

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

16



--------------------------------------------------------------------------------

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”. Increased Cost of Hedging:   Not Applicable Loss of Stock
Borrow:   Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby
amended by deleting the text from and including “(A)” to and including “(B)” and
by deleting the words “in each case”. Maximum Stock Loan Rate:   2.00% Increased
Cost of Stock Borrow:   Applicable; provided that it shall be a condition to
Counterparty’s right to make the election described in clause (C) of Section
12.9(b)(v) of the Equity Definitions that on the date of such election, none of
Counterparty, its directors, executive officers, or any person controlling, or
exercising influence over, its decision to make such election is in possession
of any material non-public information with respect to Counterparty or the
Shares; and provided further that, if Counterparty timely makes the election
described in clause (A) or (B) of Section 12.9(b)(v) of the Equity Definitions,
Counterparty shall thereafter remain entitled, subject to the foregoing
condition, to terminate the Transaction pursuant to Section 12.9(b)(v)(C) of the
Equity Definitions upon ten Scheduled Trading Days’ notice to Barclays. Section
12.9(b)(v) of the Equity Definitions is hereby amended by deleting the text from
and including “(X)” to and including “(Y)”. Initial Stock Loan Rate:   0.25%
Hedging Party:   Barclays or an affiliate of Barclays that is involved in the
hedging of the Transaction for all applicable Additional Disruption Events
Determining Party:   Barclays for all applicable Extraordinary Events
Non-Reliance:   Applicable Agreements and Acknowledgments Regarding Hedging
Activities:   Applicable

 

17



--------------------------------------------------------------------------------

Additional Acknowledgments:   Applicable Other Provisions:   Additional
Agreements:   If Counterparty would be obligated to pay cash to Barclays
pursuant to the terms of this Agreement for any reason without having had the
right (other than pursuant to this paragraph) to elect to deliver Shares in
satisfaction of such payment obligation, then Counterparty may elect to deliver
to Barclays a number of Shares (whether registered or unregistered) having a
cash value equal to the amount of such payment obligation. Such number of Shares
to be delivered shall be the number of Shares, determined by the Calculation
Agent, sufficient for Barclays to realize the cash equivalent of such payment
obligation from proceeds of the sale of such number of Shares over a reasonable
period of time taking into account any applicable discount (determined in a
commercially reasonable manner) to reflect any restrictions on transfer as well
as the market value of the Shares). Settlement relating to any delivery of
Shares pursuant to this paragraph shall occur within a reasonable period of
time. The number of Shares delivered pursuant to this paragraph shall not exceed
the Maximum Deliverable Share Amount and shall be subject to the provisions
under “Early Termination” hereof regarding Proceeds Amount and the provisions
set forth in subsection (c) under “Additional Agreements, Representations and
Covenants of Counterparty, Etc.” below. Early Termination:   Notwithstanding any
provision to the contrary, upon the designation of an Early Termination Date or
the occurrence of Cancellation and Payment in whole or in part hereunder,
Counterparty’s payment obligation in respect of the Transaction (which shall, in
the case of an Early Termination Date, be determined in accordance with Second
Method and Loss (which shall be determined using commercially reasonable
procedures in order to produce a commercially reasonable result)) (the
“Transaction Early Termination Amount”) may, at the option of Counterparty, be
satisfied by the delivery of a number of Shares equal to the Transaction Early
Termination Amount divided by the Termination Price (“Early Termination Stock
Settlement”); provided, however, that Counterparty must notify Barclays of its

 

18



--------------------------------------------------------------------------------

  election of Early Termination Stock Settlement by the close of business on the
day that is two Exchange Business Days following the day that the notice
designating the Early Termination Date, or notice that an Extraordinary Event
has resulted in the cancellation or termination of the Transaction in whole or
in part, is effective. “Termination Price” means the market value per Share on
the Early Termination Date, as determined by the Calculation Agent in a
commercially reasonable manner taking into account any applicable discount to
reflect any restrictions on transfer.   A number of Shares calculated as being
due in respect of any Early Termination Stock Settlement will be deliverable on
the third Clearance System Business Day following the date that notice
specifying the number of Shares deliverable is effective; provided that, if
Counterparty is delivering Shares as a result of a Merger Event, the Settlement
Date for such delivery will be immediately prior to the effective time of the
Merger Event and the Shares will be deemed delivered at such time such that
Barclays will be a holder of the Shares prior to such effective time.
Section 6(d)(i) of the Agreement is hereby amended by adding the following words
after the word “paid” in the fifth line thereof: “or any delivery is to be made,
as applicable.”   On or prior to the Early Termination Date or date on which
notice that an Extraordinary Event has resulted in the cancellation or
termination of the Transaction in whole or in part is effective, as applicable,
if Early Termination Stock Settlement is elected and if reasonably requested by
Barclays upon advice of counsel, Counterparty shall (subject to its right to
make the election described in the immediately succeeding paragraph) enter into
a registration rights agreement with Barclays in form and substance reasonably
acceptable to Barclays and Counterparty which agreement will contain among other
things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates” as provided for in the
Registration Rights Agreement and shall satisfy the conditions contained therein
and Counterparty shall file and diligently pursue to effectiveness a
Registration Statement pursuant to Rule 415 under the Securities Act. If and
when such Registration Statement shall have been declared effective by the
Securities and Exchange Commission, Counterparty shall have made available to

 

19



--------------------------------------------------------------------------------

  Barclays such Prospectuses as Barclays may reasonably request to comply with
the applicable prospectus delivery requirements for the resale by Barclays of
such number of Shares as Barclays shall specify (or, if greater, the number of
Shares that Counterparty shall specify). Such Registration Statement shall be
effective and Prospectus shall be current until the earliest of the date on
which (i) all Shares delivered by Counterparty in connection with an Early
Termination Date have been sold, (ii) Barclays has advised Counterparty that it
no longer requires that such Registration Statement be effective or (iii) all
remaining Shares could be sold by Barclays without registration pursuant to Rule
144 promulgated under the Securities Act (the “Termination Registration
Period”). It is understood that the Registration Statement and Prospectus will
cover a number of Shares equal to the aggregate number of Shares reasonably
estimated by Barclays to be potentially deliverable by Counterparty in
connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period, Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.   If
Counterparty elects not to deliver Shares subject to an effective Registration
Statement (or if some or all of the Shares delivered cannot be used to close out
stock loans in the shares of Counterparty entered into to establish or maintain
short positions by Barclays in connection with the Transaction without a
prospectus being required by applicable law to be delivered to such lender), the
provisions of sub-paragraphs (B) and (C) set forth above under “Conditions to
Net Physical Settlement” shall apply, mutatis mutandis, as if the Net Physical
Settlement Amount were the Transaction Early Termination Amount. In no event
shall Counterparty be required to deliver to Barclays a number of Shares greater
than the Maximum Deliverable Share Amount.

 

20



--------------------------------------------------------------------------------

Compliance With Securities Laws:   Counterparty represents and agrees that it
has complied, and will comply, in connection with the Transaction and all
related or contemporaneous sales and purchases of Shares, with the applicable
provisions of the Securities Act, the Exchange Act and the rules and regulations
promulgated thereunder, including, without limitation, Rule 10b-5 and 13e and
Regulation M under the Exchange Act.   Each party acknowledges that the offer
and sale of the Transaction to it is intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) thereof. Accordingly, each
party represents and warrants to the other party that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act
and (iii) the disposition of the Transaction is restricted under this
Confirmation, the Securities Act and state securities laws.   Counterparty
further represents and warrants that:   (a) Counterparty is not entering into
the Transaction to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares);   (b) Counterparty represents and acknowledges
that as of the date hereof and without limiting the generality of Section 13.1
of the Equity Definitions, Barclays is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;  
(c) Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;   (d) As of the Trade Date and each
date on which a payment or delivery is made by Counterparty hereunder,

 

21



--------------------------------------------------------------------------------

  (i) the assets of Counterparty at their fair valuation exceed the liabilities
of Counterparty, including contingent liabilities; (ii) the capital of
Counterparty is adequate to conduct its business; and (iii) Counterparty has the
ability to pay its debts and other obligations as such obligations mature and
does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature. Account Details:   Account
for payments to Counterparty:  

To be advised.

  Account for payments to Barclays:   Bank: Barclays Bank plc NY   ABA# 026 00
2574  

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

  Account for delivery of Shares to Barclays:  

To be advised.

Agreement Regarding Shares:   Counterparty agrees that, in respect of any Shares
delivered to Barclays, such Shares shall be, upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and non-assessable and
subject to no adverse claims of any other party. The issuance of such Shares
does not and will not require the consent, approval, authorization, registration
or qualification of any government authority, except such as shall have been
obtained on or before the delivery date of any Shares or as may be required in
connection with any Registration Statement filed with respect to any Shares.
Bankruptcy Rights:   In the event of Counterparty’s bankruptcy, Barclays’ rights
in connection with the Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Barclays’ rights with respect to any other claim arising from the Transaction
prior to Counterparty’s bankruptcy shall remain in full force and effect and
shall not be otherwise abridged or modified in connection herewith. Netting and
Set-Off:   Obligations under the Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the

 

22



--------------------------------------------------------------------------------

  Agreement) against any other obligations of the parties, whether arising under
the Agreement, the Transaction any other agreement, applicable law or otherwise,
and no other obligations of the parties shall be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against obligations under the
Transaction, whether arising under the Agreement, the Transaction any other
agreement, applicable law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment provided that both parties agree that
subparagraph (ii) of Section 2(c) of the Agreement shall apply to the
Transaction. Right to Extend:   Barclays may postpone any potential Expiration
Date or postpone or extend any other date of valuation or delivery with respect
to some or all of the relevant Warrants (in which event the Calculation Agent
shall make appropriate adjustments to the Option Cash Settlement Amount or Net
Physical Settlement Amount (as applicable) for such Expiration Date), if
Barclays determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate (i) to preserve Barclays’ or
its affiliate’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market (provided that any
extension or postponement resulting from such circumstances or conditions
contemplated by this clause (i) shall not result in the final Exercise Date for
the Transaction occurring more than seventy-five (75) Scheduled Trading Days
following the final Exercise Date contemplated hereunder), or (ii) to enable
Barclays or its affiliate to effect purchases or sale of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Barclays or its affiliate were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Barclays
and/or such affiliate. Transfer:   Neither party may transfer its rights or
delegate its obligations under the Transaction without the prior written consent
of the other party, except that Barclays, after payment in full of the Premium,
may assign its rights and delegate its obligations hereunder, in whole or in
part, to any other person (an “Assignee”) without the prior consent of the
Counterparty, effective (the “Transfer Effective Date”) upon delivery to

 

23



--------------------------------------------------------------------------------

  Counterparty of an executed acceptance and assumption by the Assignee (an
“Assumption”) of the transferred obligations of Barclays under the Transaction
(the “Transferred Obligations”). Beneficial Ownership:  

Notwithstanding anything to the contrary in the Agreement or this Confirmation,
in no event shall Barclays be entitled to receive, or shall be deemed to
receive, any Shares in connection with this Transaction if, immediately upon
giving effect to such receipt of such Shares, (i) Barclays’ Beneficial Ownership
would be equal to or greater than 9.0% of the outstanding Shares or (ii)
Barclays, Barclays Group (as defined below) or any person whose ownership
position would be aggregated with that of Barclays or Barclays Group (Barclays,
Barclays Group or any such person, a “Barclays Person”) under Section 203 of the
Delaware General Corporation Law (the “DGCL Takeover Statute”) or any federal,
state or local laws, regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a
Barclays Person under Applicable Laws (including, without limitation,
“interested stockholder” or “acquiring person” status under the DGCL Takeover
Statute) and with respect to which such requirements have not been met or the
relevant approval has not been received, in each case minus (y) 1% of the number
of Shares outstanding on the date of determination (each of clause (i) and (ii)
above, an “Ownership Limitation”). If any delivery owed to Barclays hereunder is
not made, in whole or in part, as a result of an Ownership Limitation, Barclays’
right to receive such delivery shall not be extinguished and Issuer shall make
such delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Barclays gives notice to Issuer that such delivery
would not result in any of such Ownership Limitations being breached.

 

“Barclays’ Beneficial Ownership” means the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Shares,

 

24



--------------------------------------------------------------------------------

 

without duplication, by Barclays, together with any of its affiliates or other
person subject to aggregation with Barclays under Section 13 for purposes of
“beneficial ownership”, or by any “group” (within the meaning of Section 13) of
which Barclays is or may be deemed to be a part (Barclays and any such
affiliates, persons and groups, collectively, “Barclays Group”) (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number).

 

Notwithstanding anything in the Agreement or this Confirmation to the contrary,
Barclays shall not become the record or beneficial owner, or otherwise have any
rights as a holder, of any Shares that Barclays (or such affiliate) is not
entitled to receive at any time pursuant to this paragraph, until such time as
such Shares are delivered pursuant to this paragraph.

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty solely to the extent of any such performance,
and not otherwise.

Repurchase Notices:   Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares (other than any repurchase of Shares by
Counterparty effected on March 13, 2013 through Barclays or an Affiliate of
Barclays), promptly give Barclays a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the Warrant
Equity Percentage as determined on such day is (i) equal to or greater than 9%
or (ii) greater by 0.5% than the Warrant Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction (A) the
numerator of which is the product of (x) the sum of the

 

25



--------------------------------------------------------------------------------

  Number of Warrants in the aggregate and the number of Warrants in the
aggregate underlying any other OTC warrant transaction referencing the Shares
between Barclays and Counterparty and (y) the Option Entitlement in respect of
the Transaction and (B) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Barclays and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Barclays’ hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Barclays with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in respect of the foregoing, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the

 

26



--------------------------------------------------------------------------------

  Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction. Notwithstanding anything in this paragraph,
Counterparty will not be liable to an Indemnified Person under this provision,
whether by indemnity or contribution, to the extent that any loss, claim,
damage, liability or expense is found in a final judgment by a court to have
resulted from that Indemnified Person’s gross negligence or willful misconduct.
Regulation:   Barclays is regulated by the Financial Services Authority.
Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation (“SIPC”).

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

(a) Counterparty hereby represents and warrants to Barclays as of and on the
Trade Date, that:

 

  (1) it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares on the Trade Date except pursuant to
transactions or arrangements which have been approved by Barclays or an
affiliate of Barclays;

 

  (2)

(A) as of the Trade Date, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares shall not be, subject to a “restricted
period,” as such term is defined in Regulation M and (B) it will not on the
Trade

 

27



--------------------------------------------------------------------------------

  Date engage in, or be engaged in, any “distribution,” as such term is defined
in Regulation M promulgated under the Exchange Act, other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M (it being understood that Counterparty makes no
representation pursuant to this clause in respect of any action or inaction
taken by Barclays or any initial purchaser of the Convertible Notes);

 

  (3) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; and

 

  (4) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

 

(b) No collateral shall be required by either party for any reason in connection
with the Transaction.

 

(c) The representations and warranties of Counterparty set forth in Section 1 of
the Purchase Agreement dated as of March 12, 2013, between Counterparty and
Barclays Capital Inc. (the “Purchase Agreement”) relating to the issuance of USD
350,000,000 principal amount of 1.50% convertible senior subordinated notes due
2018 (the “Convertible Notes”), are true and correct and are hereby deemed to be
repeated to Barclays as if set forth herein.

 

(d) Counterparty hereby represents and warrants to Barclays that it (A) is
capable of evaluating investment risks independently, both in general and with
regard to all transactions and investment strategies involving a security or
securities and (B) has total assets of at least $50 million.

Role of Agent:

Each of Barclays and Counterparty acknowledges to and agrees with the other
party hereto and to and with the Agent that (i) the Agent is acting as agent for
Barclays under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Barclays and the Agent have not
given, and Counterparty is not relying (for purposes of making any investment
decision or otherwise) upon, any statements, opinions or representations
(whether written or oral) of Barclays or the Agent, and

 

28



--------------------------------------------------------------------------------

Counterparty has not given, and neither Barclays nor the Agent is relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Counterparty, in each
case other than the representations expressly set forth in this Confirmation or
the Agreement, and (v) each party agrees to proceed solely against the other
party, and not the Agent, to collect or recover any money or securities owed to
it in connection with the Transaction. Each party hereto acknowledges and agrees
that the Agent is an intended third party beneficiary for purposes of this
paragraph. Counterparty acknowledges that the Agent is an affiliate of Barclays.
Barclays will be acting for its own account in respect of this Confirmation and
the Transaction contemplated hereunder.

ISDA Master Agreement:

With respect to the Agreement, Barclays and Counterparty each agree as follows:

“Specified Entity” means in relation to Barclays and in relation to Counterparty
for purposes of the Transaction: Not applicable.

The definition of “Specified Transaction” in Section 14 of the Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction or futures transaction” after the words “foreign exchange
transaction” in the sixth line thereof. “Specified Transaction” shall exclude
any default under a Specified Transaction if caused solely by the general
unavailability of the currency in which payments under such Specified
Transaction are denominated due to exchange controls or other governmental
action.

The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Barclays and will not apply to Counterparty.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Barclays and will not apply to Counterparty.

Additional Termination Event.

Without limiting the generality of the definition of any Extraordinary Event
hereunder, the occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, Barclays may choose to treat
part of the Transaction as the sole Affected Transaction (and in the case of the
Additional Termination Event referred to in clause (i) below, Barclays shall
treat only the relevant portion of the Transaction referred to in clause (i) as
the Affected Transaction), and, upon the termination of the Affected
Transaction, a Transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

(i) within the period commencing on the Trade Date and ending on the first
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;

 

29



--------------------------------------------------------------------------------

(ii) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties and assets of the Issuer and its
subsidiaries taken as a whole to another person other than to one or more of the
Issuer’s wholly-owned subsidiaries;

(iii) the adoption of a plan relating to the liquidation or dissolution of the
Issuer;

(iv) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any person becomes the
beneficial owner, directly or indirectly, of more than 50% of the voting stock
of the Issuer (measured by voting power rather than the number of Shares),
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition;

(v) the first day on which a majority of the members of the board of directors
of the Issuer are not continuing directors; or

(vi) the Issuer consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Issuer, in any such event
pursuant to a transaction in which any of the voting stock of the Issuer is
converted into or exchanged for cash, securities or other property; provided,
however that a transaction as a result of which the holders of the voting stock
of the Issuer immediately prior to such transaction will own, directly or
indirectly, more than 50% of all voting stock of the continuing or surviving
corporation or limited liability company or transferee or a direct or indirect
parent thereof immediately after such transaction shall not constitute an
Additional Termination Event.

Notwithstanding anything to the contrary set forth herein, an event described in
clauses (ii) through (v) above will not constitute an Additional Termination
Event if 90% of the consideration for the Shares (excluding cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights) in the transaction or transactions otherwise constituting an Additional
Termination Event consists of shares of common stock or American Depositary
Shares representing shares of common stock, traded on a U.S. national securities
exchange, or which will be so traded or quoted when issued or exchanged in
connection with such event; provided that, with respect to an entity organized
under the laws of a jurisdiction outside the United States, such entity has a
worldwide total market capitalization of its equity securities of at least three
times the market capitalization of the Issuer before giving effect to the
consolidation or merger.

For purposes of the foregoing, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act. The term “person” includes any syndicate or group which
would be deemed to be a “person” under Section 13(d)(3) of the Exchange Act. The
term “continuing director” means, as of any date of determination, any member of
the board of directors of the Issuer who (i) was a member

 

30



--------------------------------------------------------------------------------

of such board of directors on the date hereof or (ii) was nominated for election
or elected to such board of directors with the approval of a majority of the
continuing directors who were members of such board of directors at the time of
such nomination or election. The term “voting stock” of a person means all
shares of capital stock of such person entitled to vote in elections of the
board of directors, managers or trustees of such person.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Barclays or to Counterparty.

Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.

“Termination Currency” means USD.

Tax Representations.

 

(I) Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Sections 4(a)(i) and 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to Sections
4(a)(i) and 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position. For purposes of this
representation, “any Tax from any payment” shall not include any tax imposed by
sections 1471 through 1474 of the United States Internal Revenue Code (the
“Code”).

 

(II) Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

 

  (i) Barclays makes the following representations to Counterparty:

 

  (A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

 

  (B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4)
of United States Treasury Regulations) for United States federal income tax
purposes

 

  (ii) Counterparty represents that it is a corporation incorporated in
Delaware.

 

31



--------------------------------------------------------------------------------

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered are:

Barclays agrees to complete (accurately and in a manner reasonably satisfactory
to Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8ECI and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by Barclays has become obsolete
or incorrect.

Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Barclays), execute, and deliver to Barclays, United States
Internal Revenue Service Form W-9, or any successor of such form(s): (i) before
the first payment date under this agreement; (ii) promptly upon reasonable
demand by Barclays; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.

 

(b) Other documents to be delivered:

 

Party Required to

Deliver Document

 

Document Required

to be Delivered

 

When Required

 

Covered by

Section 3(d)

Representation

Counterparty   Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the Effective Date  
Yes Counterparty   Certified copy of the resolution of the Board of Directors or
equivalent document authorizing the execution and delivery of this Confirmation
and such other certificate or certificates as Barclays shall reasonably request
  Upon or before the Effective Date   Yes

 

32



--------------------------------------------------------------------------------

Addresses for Notices:

Address for notices or communications to Barclays for all purposes:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attention: General Counsel

Telephone: (+1) 212-412-4000

Facsimile: (+1) 212-412-7519

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:                  Paul Robinson

Telephone:        (+1) 212-526-0111

Facsimile:         (+1) 917-522-0458

and

Barclays Bank PLC,

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: 44(20) 777 36461

Phone: 44(20) 777 36810

Address for notices or communications to Counterparty for all purposes:

 

Address:    1450 Broadway    New York, NY 10018 Attention:    Chief Executive
Officer Facsimile No.:    212-391-0127 Telephone No.:    212-730-0030

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of the Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

 

Address:    1450 Broadway    New York, NY 10018 Attention:    General Counsel
Facsimile No.:    212-391-0127 Telephone No.:    212-819-2089

 

33



--------------------------------------------------------------------------------

Process Agent: For the purpose of Section 13(c) of the Agreement: Barclays
appoints as its Process Agent:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn: General Counsel

Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Barclays nor Counterparty is a Multibranch Party.

Calculation Agent. “Calculation Agent” means Barclays; provided that all
calculations and determinations to be made hereunder or in connection herewith
by the Calculation Agent shall be made in good faith and in a commercially
reasonable manner.

Credit Support Document.

With respect to Barclays: Not Applicable

With respect to Counterparty: Not Applicable

Credit Support Provider.

With respect to Barclays: Not Applicable.

With respect to Counterparty: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to the Transaction.

 

34



--------------------------------------------------------------------------------

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Section 3(a)(vi), as follows:

“Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(34) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.”

Acknowledgements:

 

(a) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

 

(b) The parties hereto intend for:

 

  (i) Barclays to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and the Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53B) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

  (ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

 

  (iii) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

 

(c) The parties acknowledge and agree that in the event of an Early Termination
Date as a result of an Event of Default that is within Counterparty’s control,
the amount payable under the Agreement will be a cash amount calculated as
described therein and that any delivery specified in the Transaction will no
longer be required.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 of the Agreement is hereby amended by adding in
clause (a) after the word “credit” and before the word “and” the words “or to
enter into transactions similar in nature to the Transactions.”

 

35



--------------------------------------------------------------------------------

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Barclays has
authorized Counterparty to disclose the Transaction and any related hedging
transaction between the parties if and to the extent that Counterparty
reasonably determines (after consultation with Barclays, to the extent
permissible and practicable) that such disclosure is required by law or by the
rules of the New York Stock Exchange or any securities exchange. Notwithstanding
the foregoing, effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Illegality. The parties agree that for the avoidance of doubt, for purposes of
Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

36



--------------------------------------------------------------------------------

Indemnifiable Tax. For purposes of this Agreement, “Indemnifiable Tax” shall not
include any Tax imposed pursuant to sections 1471 through 1474 of the Code.

Counterparts. This Confirmation may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement.

[Signatures follow on separate page]

 

37



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with the Transaction on behalf of Barclays
Bank PLC

By:  

/s/ John Kutinsky

  Name:   John Kutinsky   Title:   Authorized Signatory

Confirmed as of the date first above written:

 

ICONIX BRAND GROUP, INC. By:  

/s/ Neil Cole

  Name:   Neil Cole   Title:   Chairman, President and CEO

 

38